ROTHENBERG, Judge.
The petitioner, Angel R. Gonzalez, acting pro se, seeks a writ of prohibition, seeking to prohibit the trial court from trying the charges against him. As the petitioner is currently represented by trial counsel in the action below, as well as by specially appointed appellate counsel, his petition must be filed by or adopted by his counsel. Logan v. State, 846 So.2d 472, 475 (Fla.2003). Accordingly, we dismiss the petition for writ of prohibition as unauthorized. Id. at 479.
Dismissed.